                   Case 18-12794-KG           Doc 236       Filed 01/24/19    Page 1 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-----------------------------------------------------   X
                                                        :
In re                                                   :        Chapter 11
                                                        :
CHECKOUT HOLDING CORP., et al.,                         :        Case No. 18-12794 (KG)
                                                        :
                     Debtors.1                          :        Jointly Administered
                                                        :
                                                        :        Re: D.I. 11, 12, 217
-----------------------------------------------------   X

                 NOTICE OF FILING OF SECOND PLAN SUPPLEMENT IN
              CONNECTION WITH JOINT PREPACKAGED CHAPTER 11 PLAN
             OF CHECKOUT HOLDING CORP. AND ITS AFFILIATED DEBTORS

                   PLEASE TAKE NOTICE that, on December 12, 2018 (the “Petition Date”),

Checkout Holding Corporation and its debtor affiliates, as debtors and debtors in possession in

the above-captioned chapter 11 cases (collectively, the “Debtors”), commenced cases under

chapter 11 of title 11 of the United States Code in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”). On the Petition Date, the Debtors filed the

Joint Prepackaged Chapter 11 Plan of Checkout Holding Corp. and Its Affiliated Debtors [D.I.

11] (as may be amended, modified, or supplemented from time to time, the “Plan”)2 and the

Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Checkout Holding Corp. and Its

Affiliated Debtors [D.I. 12] (the “Disclosure Statement”).


         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, are: Catalina Marketing Corporation (9007); Catalina Marketing Procurement,
LLC (9333); Catalina Marketing Technology Solutions, Inc. (8728); Catalina Marketing Worldwide, LLC
(9687); Cellfire Inc. (5599); Checkout Holding Corp. (4651); Modiv Media, Inc. (3507); PDM Group
Holdings Corporation (9148); PDM Holdings Corporation (5025); PDM Intermediate Holdings A
Corporation (6409); and PDM Intermediate Holdings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parkway, St. Petersburg, FL 33716.
         2
          Capitalized terms used, but not otherwise defined, herein shall have the same meanings ascribed
to such terms in the Plan.




RLF1 20711810v.1
                   Case 18-12794-KG    Doc 236      Filed 01/24/19    Page 2 of 4



                   PLEASE TAKE FURTHER NOTICE that, on January 16, 2019, the Debtors

filed the Notice of Filing Plan Supplement in Connection with Joint Prepackaged Chapter 11

Plan of Checkout Holding Corp. and Its Affiliated Debtors [D.I. 217] (the “Plan Supplement”)

in support of the Plan.

                   PLEASE TAKE FURTHER NOTICE that, in accordance with the Plan, the

Debtors hereby file this Second Plan Supplement consisting of the Governance Term Sheet,

attached hereto as Exhibit A.

                   PLEASE TAKE FURTHER NOTICE that the documents, schedules, and other

information contained in this Second Plan Supplement are integral to and part of the Plan.

                   PLEASE TAKE FURTHER NOTICE that the documents contained in this

Second Plan Supplement are not final and remain subject to (a) further review, negotiation, and

modification, and (b) final documentation in a manner consistent with the Plan and the

Restructuring Support Agreement.        The Debtors, in accordance with the Plan and the

Restructuring Support Agreement, reserve the right to amend, modify, or supplement this Second

Plan Supplement through the Effective Date, and any of the schedules, exhibits, and designations

contained herein.

                   PLEASE TAKE FURTHER NOTICE that a combined hearing to consider

(a) the adequacy of the (i) Disclosure Statement and (ii) solicitation procedures utilized in

connection with the solicitation of votes to accept or reject the Plan and (b) confirmation of the

Plan will be held on Thursday, January 31, 2019 starting at 9:00 a.m. (Eastern Standard

Time) before The Honorable Kevin Gross, United States Bankruptcy Judge, in Courtroom 3 of

the Bankruptcy Court, 824 North Market Street, 6th Floor, Wilmington, Delaware 19801 or as

soon thereafter as counsel may be heard (the “Combined Hearing”). The Combined Hearing




                                                2
RLF1 20711810v.1
                   Case 18-12794-KG    Doc 236      Filed 01/24/19    Page 3 of 4



may be continued from time to time without further notice other than by filing a notice on the

Bankruptcy Court’s docket indicating such adjournment and/or an announcement of the

adjourned date or dates at the Combined Hearing.

                           [Remainder of page intentionally left blank.]




                                                3
RLF1 20711810v.1
                   Case 18-12794-KG    Doc 236      Filed 01/24/19    Page 4 of 4



                   PLEASE TAKE FURTHER NOTICE that this Second Plan Supplement can be

viewed and obtained free of charge by (a) visiting the website maintained by the Debtors’ claims

agent, Prime Clerk, LLC (“Prime Clerk”), at https://cases.primeclerk.com/CatalinaMarketing,

(b) calling Prime Clerk at (844) 205-4337 (toll free), or (c) sending an electronic mail message to

CatalinaInfo@primeclerk.com. This Second Plan Supplement can also be viewed for a fee on

the Bankruptcy Court’s website at www.deb.uscourts.gov.           To access documents on the

Bankruptcy Court’s website, you will need a PACER password and login, which can be obtained

at www.pacer.gov (fees apply).

Dated: January 24, 2019
       Wilmington, Delaware
                                                   /s/ Jason M. Madron
                                            Mark D. Collins (No. 2981)
                                            Jason M. Madron (No. 4431)
                                            RICHARDS, LAYTON & FINGER, P.A.
                                            One Rodney Square
                                            920 North King Street
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 651-7700
                                            Facsimile: (302) 651-7701

                                            -and-

                                            Gary T. Holtzer (admitted pro hac vice)
                                            Ronit J. Berkovich (admitted pro hac vice)
                                            Jessica Liou (admitted pro hac vice)
                                            Kevin Bostel (admitted pro hac vice)
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007

                                            Attorneys for the Debtors
                                            and Debtors in Possession




                                                4
RLF1 20711810v.1
